ROBB, Judge,
concurring in result with opinion.
I agree that there was sufficient evidence supporting Goodman’s convictions. I also agree that the double enhancement of Goodman’s sentence was impermissible, but for reasons different than those of my colleague, and I therefore concur in result as to the sentencing issue.
Judge Sullivan concludes that Goodman’s sentence was impermissibly doubly enhanced based upon Downey, 770 N.E.2d 794, and its interpretation of the current version of Indiana Code section 35-50-2-8. See op. at 905. However, Downey was decided in the context of a challenge to an enhancement pursuant to the habitual substance offender statute, a specialized enhancement scheme. Because this case concerns an enhancement pursuant to the general habitual offender statute, I, like Judge Barnes, would not rely on the reasoning of Downey to support a determination herein. Rather, I believe the reasoning in Olatunji, 788 N.E.2d 1268, applies here, albeit with a different result.
In Olatunji, a post-conviction petitioner alleged that his habitual offender enhancement was improper because one of the predicate offenses, a 1987 carrying a handgun without a license conviction, was itself enhanced because of a 1986 attempted robbery conviction, which was another of the habitual offender predicate offenses. The petitioner relied on Ross, 729 N.E.2d 113, and Conrad v. State, 747 N.E.2d 575 (Ind.Ct.App.2001), trans. denied, to support his position. In Ross, our supreme court held that a misdemeanor carrying a handgun without a license conviction, once elevated to a felony because of a prior felony conviction, should not also be enhanced under the general habitual offender statute. 729 N.E.2d at 117. In Conrad, we held that a sentence for possession of a firearm by a serious violent felon could not be enhanced under the general habitual offender statute where the conviction that caused the “serious violent felon” status was also one of the predicate offenses supporting the habitual offender finding. 747 N.E.2d at 595. Noting that “Ross and Conrad do not broadly prohibit the ‘double use’ of a prior felony conviction as a sentence enhancement factor under all circumstances, but only where it is twice used as a separate and discrete conviction to doubly enhance a defendant’s sentence for one present conviction,” we held in Olatunji that there was no prohibited double use of the 1986 felony conviction. 788 N.E.2d at 1271. The “concern with ‘double’ sentence enhancement has always addressed situations where the defendant’s sentence for a present conviction was enhanced once under a specific progressive penalty statute and again under an habitual offender statute” not, as in Olatunji where a predicate *906habitual offender felony had itself been enhanced for some reason. Id. at 1273 (emphasis in original). Here, we have exactly the situation that Olatunji described as creating double enhancement concerns: Goodman’s present conviction for auto theft was enhanced once from a D felony to a C felony under a specific progressive penalty statute, see Ind.Code § 35-43-4-2.5(b), because of his prior auto theft conviction, and again under the habitual offender statute in part because of the same prior auto theft conviction.
As we noted in Mills v. State, 855 N.E.2d 296, 301 (Ind.Ct.App.2006), the amendment of Indiana Code section 35-50-2-8 clarified that Ross-style double enhancements^ — where the base level of a crime is subject to enhancement because of a prior conviction — were precluded by the habitual offender statute, whereas Conradrstyle double enhancements— where the criminal statute contains no independent enhancement scheme — were not. We have here a Ross-style double enhancement, and I therefore agree that Goodman’s sentence was impermissibly doubly enhanced.